709 S.E.2d 783 (2011)
289 Ga. 102
MULLINS
v.
The STATE.
No. S11A0297.
Supreme Court of Georgia.
April 18, 2011.
Rachel Diane Holmes, Macon, for appellant.
Howard Zachary Simms, Dist. Atty., Thurbert E. Baker, Atty. Gen., Nancy Scott Malcor, Wayne G. Tillis, Dorothy Vinson Hull, *784 Asst. Dist. Attys., Paula Khristian Smith, Senior Asst. Atty. Gen., for appellee.
THOMPSON, Justice.
Appellant Richard Mullins was convicted of malice murder in connection with the fatal stabbing of Eliza Williams.[1] He appeals, asserting the evidence was insufficient to support the verdict. We affirm.
Viewing the evidence in a light to uphold the verdict, as we are bound to do, Gibson v. State, 283 Ga. 377, 378, 659 S.E.2d 372 (2008), we find the following: The victim was stabbed multiple times at a church and community relief center. Several people heard her screams, and one saw a man, dressed in light-colored clothing, leaving the vicinity. Police arrived on the scene and recovered a blue, button-down shirt with an embroidered logo. A witness, Laury Smith, told police that Mullins frequented the area wearing a navy blue shirt, similar to those worn by mechanics.
The police interviewed Mullins. He was not in custody at that time. Mullins denied knowing the victim and denied he ever had sex with her. He told police that on the day of the murder he was wearing khaki pants, a white shirt and a light-colored baseball cap.[2] During the interview, Mullins was told that Laury Smith identified him as a potential suspect. The next day, Mullins attacked Smith and said, "you know, I killed her and I am going to kill you too."
Mullins was arrested two days after he attacked Smith. The boxer shorts worn by Mullins at the time of his arrest bore the victim's blood. A sexual assault kit obtained from the victim tested positive for male DNA which matched the genetic profile of Mullins.
The evidence is sufficient to enable any rational trier of fact to find Mullins guilty beyond a reasonable doubt of malice murder. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Any conflicts or inconsistencies in the evidence are for the jury, not this Court, to resolve. Vega v. State, 285 Ga. 32, 33(1), 673 S.E.2d 223 (2009).
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The murder occurred on September 10, 2007, and Mullins was indicted and charged with malice murder as a habitual offender on September 9, 2008. Trial commenced on January 14, 2009, and the jury returned its verdict finding Mullins guilty. The trial court sentenced Mullins on January 16 to life without parole. Mullins' timely filed motion for a new trial was amended on June 16, 2010, and denied on June 18, 2010. Mullins filed a notice of appeal on July 14, 2010. The appeal was docketed in this Court for the January Term 2011, and submitted for decision on the briefs.
[2]  Later, Mullins gave these clothes to police. There appeared to be two drops of blood on the pants. Mullins said the blood was his. A DNA analysis confirmed that that was so.